03/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0102


                                        DA 20-0102
                                                                             FILED
 BRIAN D. SMITH,
                                                                            MAR 3 0 2021
              Petitioner and Appellant,                                   Bovven Grc.,envvood
                                                                       Clerir       rertA- Court
                                                                                 .

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Representing himself, Appellant Brian D. Smith moves this Court to clarify
counsel's name for Appellee State of Montana and to compel counsel to serve Smith with
a copy of the response brief. Smith points out that the State's response brief has the
incorrect name for the Attorney General on page 14, even though the cover page had the
correct name. Smith adds that this same cover page incorrectly had Smith's mailing
address as in Boulder instead of Deer Lodge. The State has filed a Notice of Errata.
       The State responds that the Attorney General's name was corrected to Austin
Knudsen in the signature block on page 14 of the brief and provided the additional copies
ofthe page to this Court. The State mailed a copy of the corrected last page along with its
Notice of Errata to Smith at his current address.
       The errors pointed out by Smith have since been corrected by the State.' We observe
that the Certificate ofService for the response brief reflects the mailing ofthe briefto Smith
at Deer Lodge. Smith was served a copy ofthe State's response brief. On March 24,2021,
this case was classified. A decision will be issued in due course. Therefore,
       IT IS ORDERED that Smith's Motion to Clarify and Compel is DENIED,as moot.


               This Court notes that on page 2 of the State's Notice of Errata, the State
inadvertently included the name of Timothy C. Fox instead of Austin Knudsen as the Attorney
General in the signature block.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Brian D. Smith personally.
      DATED this     f:=). aay of March, 2021.
                                                 For the Court,




                                                              Chief Justice




                                           2